DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Biasing portion in claim 2.
Heat transfer members in claims 1, 2, 5, 7-9, 15-20.
Beverage temperature adjustment apparatus in claims 1-14. 
Temperature adjustment element in claims 1 and 9. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the flat spring 115 corresponds as a biasing portion together with the cover 112 for causing the bottled wine 1 and the heat transfer pad 130 to abut each other, and is a biasing member for biasing the bottled wine 1 accommodated in the bottle-accommodating portion 110 in a direction toward the Peltier unit 120 (heat transfer pad 130). Heat transfer member corresponds to a deformable bag body, and heat transfer powder and heat transfer liquid contained in the bag body, and wherein the heat transfer liquid is a liquid which freezes at a temperature higher than a target temperature. Further, the heat transfer member may be to abut the container-contained beverage over an entire range of upper to lower parts thereof, and alternatively, are arranged at intervals in a longitudinal direction of the container-contained beverage. The heat transfer pad 130 is a member (heat transfer member) for abutting the bottled wine 1 (a part of a side surface of the bottled wine 1) accommodated in the bottle accommodating portion 110 so as to conduct heat between the bottled wine 1 and the Peltier unit Beverage temperature adjustment apparatus corresponds to the wine temperature adjustment apparatus is an apparatus for adjusting the temperature of a bottled wine to a predetermined temperature suitable for drinking (target temperature). The wine temperature adjustment apparatus is to be used for, e.g., cooling a bottled wine in a state at a room temperature to a target temperature, and maintaining the bottled wine at the target temperature. The beverage temperature adjustment apparatus capable of adjusting the temperature of a container-contained beverage such as a bottled wine without the use of any ice or ice water, and a heat transfer member of high thermal conductivity suitable for use in the container. Temperature adjustment element corresponds to when the cooling of a new bottled wine 1 is to be started in the wine temperature adjustment apparatus 100, for example, in response to the instructions provided by a user through the operation portion, initially, the Peltier unit 120 is controlled by the controller to heat the heat transfer pad 130 so that the heat transfer liquid in a frozen state melts, and thereafter a new bottled wine 1 is allowed to be set.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 8,919,138 B2) in view of Aneas (US 6,189,688 B1) and in further view of Wengreen et al (US 20180036202 A1).
Regarding claim 1, Kobayashi teaches a beverage temperature adjustment apparatus (canned beer cooling apparatus, 100), comprising: a heat transfer member (heat transfer block 610 is a heat transfer member, 0047) capable of abutting a part of a side surface of a beverage container to adjust a temperature of a beverage in the beverage container (the thermoelectric conversion module 620 is temperature adjustment means for adjusting the temperature of the heat-transfer block 610 in order to adjust the temperature of the canned beer, 0048); and a temperature adjustment element (thermoelectric conversion module, 620) configured to adjust the temperature of the beverage in the beverage container through the heat transfer member (thermoelectric conversion module 620 is sandwiched between the heat-transfer block 610 and the liquid cooling block 630, in order to adjust the temperature of the canner beer, 0048), wherein the heat transfer member (heat transfer block 610).
Kobayashi teaches the invention as described above but fails to teach a deformable bag body, and a heat transfer powder and a heat transfer liquid contained in the bag body.
However, Aneas teaches a deformable bag body (body 4 made out of elastically deformable material, Aneas), and a heat transfer powder (lyophilized powder 3 of Aneas) and a heat transfer liquid (liquid 2 of Aneas) contained in the bag body (body 4, and as shown on figure 2 of Aneas).
Therefore, it would have been obvious to a person skilled in the art at the invention to modify the cooling apparatus of Kobayashi to include a deformable bag body, and a heat transfer powder and a heat transfer liquid contained in the bag body in view of the teachings of Aneas for chamber contains a liquid, and chamber a powder, for example lyophilized, but two substances may also be combinations and the container comprises means  for dispensing the substances 2 and 3 in the mixed state.

However, Wengreen teaches wherein the heat transfer liquid (paraffin 16-18 carbons, 0523 of Wengreen) is a liquid which freezes at a temperature higher (if the minimum recommended storage temperature of a medicine is 69 degrees Fahrenheit, then the first phase change material may have a melting temperature of 69 degrees Fahrenheit. As a result, the first phase change material could freeze before the storage system ever leaves the house, 0236 of Wengreen) than a target temperature (40-100F, 0238 of Wengreen).
Therefore, it would have been obvious to a person skilled in the art at the invention to modify the cooling apparatus in the combined teachings to include wherein the heat transfer liquid is a liquid which freezes at a temperature higher than a target temperature in view of the teachings of Wengreen to create a solution to this problem is to have more than two melting temperatures of phase change materials in the storage system. A first phase change material could have a melting temperature of 69 degrees Fahrenheit, a second phase change material could have a melting temperature of 81 degrees Fahrenheit. Thus, if the first phase change material freezes before the storage system leaves the house, then the third phase change material could provide backup protection against cold environments even if this backup protection is slightly lower than the minimum recommended storage temperature.
Regarding claim 2, the combined teachings teach a biasing portion (springs 670 are disposed as a biasing means between the liquid cooling block 630 and the pusher 640 of Kobayashi) configured to place the beverage container (used to push 630, 620 and 610 against the canned beer, as shown on figure 8A and 8B of Kobayashi) and the heat transfer member 
Regarding claim 3, the combined teachings teach wherein the part of the side surface of the beverage container is an upper part of the side surface of the beverage container (full length of canned beer 101 comes into contact with the temperature adjustment unit 111, as shown on figure 4 of Kobayashi).
Regarding claim 4, the combined teachings teach wherein the part of the side surface of the beverage container includes an upper part and a lower part of the side surface of the beverage container (full length of canned beer 101 comes into contact with the temperature adjustment unit 111, as shown on figure 4 of Kobayashi).
Regarding claim 5, wherein the heat transfer member (heat transfer block 610 of Kobayashi) is one of a plurality of heat transfer members (plurality of heat transfer members within temperature adjustment units 111A-F, as shown on figure 5 of Kobayashi), and wherein the plurality of heat transfer members are arranged at intervals in a longitudinal direction of the beverage container (plurality of heat transfer members within temperature adjustment units 111 are arranged throughout the length of canned beer 101, as shown on figure 4 and 5 of Kobayashi).
Regarding claim 11 and 17, wherein the heat transfer liquid includes a straight-chain hydrocarbon (paraffin 16-18 carbons, 0523 of Wengreen).
Regarding claim 15,  the combined teachings teach a heat transfer member (liquid cooling block 630 is a heat transfer member contacting the other surface of thermoelectric conversion module 620 to transfer heat, 0049 of Kobayashi) to be used for adjusting a temperature of an object to a target temperature (liquid passage is formed to extend in a .
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 8,919,138 B2), Aneas (US 6,189,688 B1), Wengreen et al (US 20180036202 A1) and in further view of Sawada et al (US 20170153054 A1)
Regarding claim 6, the combined teachings teach wherein the heat transfer member (heat transfer block 610 of Kobayashi) is a first heat transfer member (heat transfer block 610 of Kobayashi).
The combined teachings teach the invention as described above but fails to teach the apparatus further comprising: a second heat transfer member disposed between the first heat transfer member and the temperature adjustment element.

Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the canned beer cooling apparatus in the combined teachings to include a second heat transfer member disposed between the first heat transfer member and the temperature adjustment element in view of the teachings of Sawada so that the heat-insulating layer can be arranged beyond the temperature maintenance layer 2. Therefore, the cold heat of the rapid-cooling layer 1 and the temperature maintenance layer 2 can be prevented from being released to the outside, and the cooling effect can be improved.
Regarding claim 7, wherein the plurality of heat transfer members (heat transfer block 610 of Kobayashi) are a plurality of first heat transfer members (multiple heat transfer block 610, as shown on figure 2 and 5 of Kobayashi), the apparatus further comprising: a second heat transfer member (temperature maintenance layer 2 of Sawada) disposed between the plurality of first heat transfer members (multiple heat insulating layer 3, as shown on figure 17A of Sawada) and the temperature adjustment element (rapid cooling later 1 of Sawada).

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 8,919,138 B2), Aneas (US 6,189,688 B1), Wengreen et al (US 20180036202 A1) and in further view of Kogure et al (WO 2015190515 A1)
Regarding claim 8, the combined teachings teach the invention as described above but fails to teach wherein the apparatus is configured to freeze the heat transfer liquid and maintain 
However, Kogure teaches wherein the apparatus is configured to (via Peltier element 3 of Kogure) freeze the heat transfer liquid and maintain the heat transfer liquid in a frozen state (placing the object to be cooled 11 and setting the temperature, the object to be cooled 11 can be kept at a desired temperature, 0039 of Kogure) while the temperature of the beverage in the beverage container is adjusted (peltier element 3 has a PID temperature control circuit and the cold container is provided with a temperature setting button 7 for selecting the temperature of the container, 0035 of Kogure). 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the canned beer cooling apparatus in the combined teachings to include an apparatus that is configured to freeze the heat transfer liquid and maintain the heat transfer liquid in a frozen state while the temperature of the beverage in the beverage container is adjusted in view of the teachings of Kogure for an Peltier element that has a PID temperature control circuit for selecting a plurality of temperatures. The cold container is provided with a temperature setting button 7 for selecting the temperature in which the Peltier device can be driven at -50 ° C to 150 ° C, and the temperature adjustment is in units of 1 ° C. By placing the object to be cooled 11 and setting the temperature, the object to be cooled 11 can be kept at a desired temperature. As long as electricity is supplied, a desired temperature can be maintained. 
Regarding claim 9, the combined teachings teach wherein the temperature adjustment element is configured to (via Peltier element 3 of Kogure) heat the heat transfer member (heat transfer block 610 of Kobayashi) to convert the heat transfer liquid from a frozen state to a liquid state (if it is a latent heat storage material, it is possible to maintain fixed temperature until the . 

Claim 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 8,919,138 B2), Aneas (US 6,189,688 B1), Wengreen et al (US 20180036202 A1) and in further view of Quincy et al (US 20080053109 A1).
Regarding claim 10, the combined teachings teach the invention as described above but fails to teach wherein the heat transfer powder includes metal powder.
However, Quincy teaches wherein the heat transfer powder includes metal powder (an additive may be incorporated into the material to enhance conductivity, such as copper powder, 0045 of Quincy et al).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the canned beer cooling apparatus in the combined teachings to include wherein the heat transfer powder includes metal powder in view of the teachings of Quincy for an additive to be incorporated into the material to enhance conductivity, such as copper powder. 

Claim 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 8,919,138 B2), Aneas (US 6,189,688 B1), Wengreen et al (US 20180036202 A1) and in further view of Oda (JP 2010251677 A)
Regarding claim 12 and 18, the combined teachings teach wherein an amount of the heat transfer liquid (paraffin 16-18 carbons, 0523 of Wengreen) added relative to the heat transfer powder (lyophilized powder 3 of Aneas).

However, Oda teaches is greater than or equal to 24% by volume (the liquid in which the latent heat storage agent, copper fine powder, heat conduction fine powder filler is dispersed more preferably 100:50-100: 30.
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the canned beer cooling apparatus in the combined teachings to include greater than or equal to 24% by volume in view of the teachings of Oda to allow a large amount of heat transfer that is possible from near room temperature by using the large melting latent heat of multiple latent heat storage agents dispersed in the liquid, so it has a small volume and heat capacity compared to other heat sinks. 

Claim 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 8,919,138 B2), Aneas (US 6,189,688 B1), Wengreen et al (US 20180036202 A1) and in further view of Wei et al (CN 101712115 B).
Regarding claim 13 and 19, the combined teachings teach wherein an amount of the heat transfer liquid (paraffin 16-18 carbons, 0523 of Wengreen) added relative to the heat transfer powder (lyophilized powder 3 of Aneas).
The combined teachings teach the invention as described above but fails to teach within a range of approximately 24 to 48% by volume.
However, Wei teaches within a range of approximately 24 to 48% by volume (30-50% mixing the copper powder to the bonding agent, 0016 of Wei).
.

Claim 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 8,919,138 B2), Aneas (US 6,189,688 B1), Wengreen et al (US 20180036202 A1) and in further view of Ezaki et al (US 20170167716 A1)
Regarding claim 14 and 20, the combined teachings teach the invention as wherein the heat transfer powder (lyophilized powder 3 of Aneas).
The combined teachings teach the invention as described above but fails to teach a particle size within a range of 0.04 to 0.16 mm.
However, teaches a particle size within a range of 0.04 to 0.16 mm (thermally conductibe metal such as copper has a volume average particle size of 1-500 micrometers (equal to 0.001 to 0.5mm, paragraph 0012 sections 1-8 of Ezaki)
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the canned beer cooling apparatus in the combined teachings to include a particle size within a range of 0.04 to 0.16 mm to consist of a high thermal conductivity material in order to not overheat the heat sinks. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY-DARYL FLETCHER can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763